DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses alone or in combination the italicized and bolded features in conjunction with other limitations.Claim 1. A system for transmitting animations, the system comprising a transmitting user computational device, a recipient user computational device, a server gateway and computer network, wherein said transmitting user computational device, said recipient user computational device and said server gateway communicate through said computer network; the system further comprising a plurality of movement sensors for being attached to a moving entity and wherein said sensors transmit sensor data regarding movements of said moving entity through said transmitting user computational device to said server gateway; said server gateway comprising an animation engine for analyzing said sensor data to determine a plurality of movements of said moving entity as animation instructions; said recipient user computational device receiving said animation instructions and animating an avatar according to said animation instructions.Claims 2-19 and 22 depend on allowable claim 1.Claim 20. A method for facilitating non-verbal communication through a plurality of user computational devices and a plurality of motion sensors attached to a plurality of limbs, or a combination of said plurality of limbs and at least one other body part, of each user associated with said plurality of user computational devices, comprising transmitting user movements from said plurality of motion sensors through a first user computational device to a server, and creating animations of said user movements at a second user computational device from rendering information received from said server.Claim 21 depends on allowable claim 20Claim 23. A system for transmitting animations to a recipient user, the system comprising a plurality of movement sensors, a recipient user computational device, a server gateway and computer network, wherein said movement sensors, said recipient user computational device and said server gateway communicate through said computer network; wherein said plurality of movement sensors are adapted to be attached to a moving entity, and wherein said sensors transmit sensor data regarding movements of said moving entity to said server gateway.Relevant prior arts: 
US 20170090554 A1 A gaming system provides player adjusted entertainment content through: a) multiple player input terminals having player input controls in communication with a gaming processor and a display screen; b) a library of motion images or a motion capture suit in communication with a display processor. The display processor is in communication with a community display system viewable from all of the multiple number of player input terminals in communication with the gaming processor. The gaming processor is configured to execute software to accept and resolve wagers from the player input terminals and the player input terminal is in communication with the display processor and a controller for the library and/or motion capture suit such that command input can be conveyed to the controller for the motion capture suit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/10/2022